 
 
IV 
112th CONGRESS
2d Session
H. RES. 665 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2012 
Ms. Richardson (for herself, Ms. Bordallo, Mr. Austria, Mr. Faleomavaega, Ms. Hanabusa, Mr. Al Green of Texas, Ms. Jackson Lee of Texas, Ms. Speier, Mr. Filner, Mr. Farr, and Mr. Sherman) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Honoring the 114th anniversary of the independence of the Philippines. 
 
 
That the House of Representatives—
(1)recognizes the historic significance of the 114th anniversary of the sovereign and independent country of the Philippines on June 12, 1898; 
(2)reaffirms the bonds of friendship and cooperation which have existed between the United States and the Philippines and commits to strengthening those bonds; 
(3)commends the people of the Philippines for enduring through struggle and hardship; 
(4)reaffirms its support for the Philippines to defend its internal security from terrorism;
(5)reaffirms its enduring support for the Philippines; 
(6)supports increased public awareness of the events surrounding the Philippine Declaration of Independence, and the vibrant and beautiful culture of the Philippines;
(7)recognizes the courage and bravery of the Filipino and Filipino American servicemen and servicewomen who have fought alongside and in the United States Armed Forces; and 
(8)supports the continuing development of the Filipino American community as a integral part of America’s cultural fabric. 
 
